Citation Nr: 0944977	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  09-11 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for chronic myeloid leukemia.

2.  Entitlement to an initial rating higher than 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.  In that decision, the RO denied entitlement 
to compensation under 38 U.S.C.A. § 1151 for chronic myeloid 
leukemia and granted service connection for PTSD and assigned 
an initial disability rating of 30 percent, effective April 
4, 2007.  

In November 2008, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  The Veteran 
testified before the undersigned at a June 2009 
videoconference hearing at the RO.  Transcripts of these 
hearings have been associated with his claims folder.

During the June 2009 hearing, the Veteran raised the issue of 
entitlement to service connection for erectile dysfunction.  
This claim has not yet been adjudicated and is referred to 
the agency of original jurisdiction (AOJ) for appropriate 
action.
 

FINDINGS OF FACT

1.  The Veteran's chronic myeloid leukemia was not caused by 
VA medical treatment.

2.  The Veteran's PTSD has been manifested by chronic sleep 
impairment, nighmares/flashbacks, angry outbursts, memory 
loss, speech impairment, anxiety, depression, impaired 
thought processes, difficulty concentrating, irritability, 
hypervigilance, and occasional suicidal ideation, with Global 
Assessment of Functioning (GAF) scores of 56 and 60 
indicative of moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to benefits pursuant to 38 
U.S.C.A § 1151 for chronic myeloid leukemia have not been 
met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. § 
3.361 (2009).

2.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The claim for a higher initial rating for PTSD arises from 
the Veteran's disagreement with the initial rating assigned 
after the grant of service connection.  The courts have held, 
and VA's General Counsel has agreed, that where an underlying 
claim for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 
(2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

As for the Veteran's 38 U.S.C.A. § 1151 claim, under the 
VCAA, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in January 2008, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for entitlement under 38 U.S.C.A. § 1151.  This 
letter also satisfied the second and third elements of the 
duty to notify by delineating the evidence VA would assist 
him in obtaining and the evidence it was expected that he 
would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the January 2008 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in a May 2008 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service 
VA treatment records.  In addition, the Veteran was afforded 
VA examinations for PTSD and as to whether there was a 
relationship between VA treatment and his chronic myeloid 
leukemia.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for compensation under 38 U.S.C.A. 
§ 1151 for chronic myeloid leukemia and for a higher initial 
rating for PTSD are thus ready to be considered on the 
merits.

Analysis

38 U.S.C.A. § 1151 Claim

The Veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A 
§ 1151 in November 2007.  The version of 38 U.S.C.A. § 1151 
applicable to claims filed on or after October 1, 1997 
provides that compensation shall be awarded for a qualifying 
additional disability or a qualifying death of a Veteran in 
the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151.

A disability or death is a qualifying additional disability 
or qualifying death if the disability or death was not the 
result of the Veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran 
under any law administered by the Secretary, either by a VA 
(Department) employee or in a Department facility as defined 
in 38 U.S.C.A. § 1701(3)(A), and (2) the proximate cause of 
the disability or death was (a) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (b) an event not reasonably foreseeable.  Id.

The implementing regulation applicable to 1151 claims 
received on or after October 1, 1997 is 38 C.F.R. § 3.361, 
which provides that, in order to determine whether a Veteran 
has an additional disability, VA compares the Veteran's 
condition immediately before the beginning of the hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program upon which the claim is based to the Veteran's 
condition after such care, treatment, examination, services, 
or program has stopped.  VA considers each involved body part 
or system separately.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability or death.  
Merely showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the Veteran's additional disability or death as 
explained in 38 C.F.R. § 3.361(c) and that (1) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (2) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In his hearing testimony before the DRO and the Board, the 
Veteran has contended that there is a relationship between 
his usage of medication prescribed by VA and his current 
chronic myeloid leukemia.  Specifically, he has argued that 
the prolonged use of Dapsone, prescribed by VA for a skin 
condition, caused his leukemia.

A May 2006 VA examination report indicates that in November 
2005 the Veteran was noted as having an elevated white blood 
cell count.  He underwent a bone marrow biopsy in January 
2006 which showed chronic myelocytic leukemia.  In his June 
2009 hearing, the Veteran testified that he was prescribed 
Dapsone by VA 30 years prior to the June 2009 hearing and 
that he continued to take the medication at the time of the 
hearing.  He further claimed that his chronic myeloid 
leukemia was secondary to the prolonged use of the 
medication.

With regard to whether a relationship exists between the 
Veteran's prolonged use of Dapsone and his chronic myeloid 
leukemia, there is conflicting evidence.  The Board, 
therefore, must weigh the credibility and probative value of 
this evidence and must account for the evidence it finds 
persuasive or unpersuasive and provide reasons for rejecting 
material evidence favorable to the claim. See Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994). 

An April 2008 VA examination report includes an opinion that 
the Veteran's chronic myeloid leukemia was not caused by or a 
result of treatment with Dapsone.  This opinion was based on 
a review of extensive medical literature and conversations 
with hematology providers, which revealed no evidence that 
Dapsone was more likely to cause chronic myeloid leukemia 
than mere chance.  

The physician who conducted the April 2008 VA examination 
referred to a statement from VA and the Australian Institute 
of Health and Welfare.  This statement indicates that Dapsone 
was used for short and long-term treatment of leprosy and for 
the prevention and treatment of malaria.  Adverse reactions 
to its use included haemolytic methaemoglobinaemia, 
peripheral neuropathy, gastrointestinal symptoms, fever, 
pruritus, and various rashes.  However, despite Dapsone's 
widespread clinical use for many years, there was little 
evidence that it was associated with an increased risk of 
cancer.  

While there were case reports of cancers among persons who 
had taken Dapsone, no specific or unusual site of cancer 
consistently appeared in such reports and none of the reports 
gave a biological argument for an association of specific 
cancers with Dapsone use.  Chronic carcinogenicity studies 
undertaken in both rats and mice showed limited evidence of 
carcinogenicity and mutagenicity studies had also been 
unequivocal.  In the absence of further data, the 
International Agency for Research on Cancer had been unable 
to determine whether Dapsone should have been regarded as a 
carcinogen to humans.

A November 2008 letter from a VA certified physician's 
assistant included an opinion that it was likely ("as likely 
as not") that the Veteran's chronic Dapsone use contributed 
to his chronic myeloid leukemia.  The physician's assistant 
noted that that the Veteran had been taking Dapsone (50-100 
mg) daily for 30 years and that the medication had been known 
to cause blood disorders.  

A January 2009 VA examination report includes an opinion that 
the Veteran's chronic myeloid leukemia was not caused by or a 
result of his treatment with Dapsone.  This opinion was based 
on a review of the Veteran's claims file, which included the 
April and November 2008 opinions by the VA physician and 
physician's assistant, as well as a careful medical review of 
the literature.  

The physician commented that the only hematologic 
complications in the literature related to the use of Dapsone 
were hemolysis (red blood cell destruction), reticulocyte 
increase (making of new red blood cells), methemoglobinemia, 
and red blood cell lifespan shortening.  All these conditions 
are related to red blood cells as opposed to white blood 
cells, and the Veteran's leukemia was a condition of white 
blood cells.  Furthermore, the package insert on Dapsone did 
not indicate any complications related to the development of 
leukemia or a white blood cell condition.  Therefore, the VA 
physician who provided the January 2009 opinion concluded 
that there was no substantial medical evidence in the 
hematologic/oncologic literature which indicated that Dapsone 
caused chronic myeloid leukemia.  This conclusion was 
confirmed with a hematologic consultant.

Most of the probative value of a medical opinion comes from 
its reasoning; threshold considerations are whether the 
person opining is suitably qualified and sufficiently 
informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  

The physicians who provided the negative April 2008 and 
January 2009 opinions possess more training than the 
physician's assistant who provided a supportive opinion.  The 
physicians also provided a more detailed and extensive 
rationale than the physicians assistant.  The physicians 
reviewed medical literature and interviewed specialists, and 
discussed whether there was evidence that Dapsone caused the 
specific disorder experienced by the Veteran.  

The physician's assistant provided a generic rationale, 
namely that Dapsone caused blood disorders.  The physician's 
assistant did not discuss or cite to any evidence that 
Dapsone caused the type of disorder for which the Veteran is 
claiming service connection.  

For these reasons, the opinions of the VA physicians are more 
probative than that of the VA physician's assistant.  The 
Veteran has also provided his opinion that the Dapsone use 
caused chronic myeloid leukemia.  There is no indication that 
he possesses the specialized medical expertise that would be 
needed to say that the medication caused him to develop 
leukemia.  His opinion in this regard is of little, if any, 
probative value.

As the most probative evidence is against a link between the 
Veteran's chronic myeloid leukemia and VA medical treatment 
(prolonged treatment with Dapsone), the weight of the 
evidence is against the claim.  Reasonable doubt does not 
arise, and the claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for chronic myeloid leukemia is denied.  
38 U.S.C.A. §§ 1151, 5107(b); 38 C.F.R. § 3.361; see also 
Gilbert v. Derwinski, 1 Vet. App. at 55-57.

PTSD Initial Rating

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126(a).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign a rating solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to 
the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 30 percent disability 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the rating, but 
are not meant to be exhaustive, and the Board need not find 
all or even some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Id. at 443.  The Court 
of Appeals for the Federal Circuit has embraced the Mauerhan 
Court's interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

The Veteran's VA medical records dating from April 2008 to 
May 2009 indicate that he reported symptoms of PTSD include 
chronic sleep impairment, nightmares/flashbacks, angry 
outbursts, memory loss, speech impairment, anxiety, 
depression, impaired thought processes, difficulty 
concentrating, irritability, hypervigilance, and occasional 
suicidal ideation.  These symptoms more closely approximate 
those listed in the criteria for a 30 percent rating.

There were few, if any, of the symptoms listed in the 
criteria for a 50 percent rating, and most of the VA medical 
records specifically indicate that the Veteran did not in 
fact have such symptoms.  For example, an April 2008 VA 
examination report indicates that the Veteran's speech was 
hesitant and monotonous.  However, he did not have the 
circumstantial, circumlocutory, or stereotyped speech listed 
in the criteria for a 50 percent rating and the physician who 
conducted the April 2008 VA examination concluded that he had 
no impairment in communication.  His speech was subsequently 
noted as normal in a January 2009 VA examination and a May 
2009 VA mental health prescriber (MHP) note.  

The April 2008 VA examination report also reveals that the 
Veteran's thought process was circumstantial and that he had 
mild problems with attention, concentration, and short term 
memory.  However, his abstract thinking was in the low-
average range, his long term memory was intact, and it was 
concluded that he did not have impairment in his thought 
process.  His thought process was noted as logical and goal 
directed and his ability for abstract and insightful thinking 
was described as within the normal range in the January 2009 
VA examination report and the May 2009 VA MHP note.  

The Veteran's VA medical records also indicate that his 
judgment was normal, rather than impaired.  Moreover, he has 
not reported panic attacks and none of the treatment or 
examination records record this symptom.  

As to the Veteran's overall occupational and social 
impairment, the April 2008 VA examination report reveals that 
the Veteran had been married for 38 years and that he 
described his marriage as "pretty good for people [their] 
age".  He had two daughters (ages 38 and 33) with whom he 
had a "pretty good" relationship.  He was not working and 
had quit his job one year prior to the April 2008 VA 
examination.  He had been self-employed as a logger and 
stopped working because he was too weak, tired from lack of 
sleep, and had been diagnosed as having leukemia.

The Veteran reported that his daily routine consisted of 
doing a lot of outdoor chores and going to a club to play 
pool and interact with others who were retired.  He would 
also spend time sleeping while in front of the television.  
He had friends and family members with whom he socialized and 
his hobbies included playing pool and doing yard work.  The 
physician who conducted the April 2008 VA examination 
concluded that if the Veteran had been working, his PTSD 
symptoms would have mildly to moderately affected his 
employment functioning.  Also, his PTSD symptoms moderately 
affected his social functioning.  While there was occasional 
decrease in work efficiency or intermittent periods of 
inability to perform occupational tasks due to PTSD, the 
Veteran was satisfactorily functioning in routine behavior, 
self-care, and normal conversation.

The January 2009 VA examination report indicates that the 
Veteran had been retired for the previous 2 years.  He was 
married to his wife for 39 years, he described their 
relationship as "all right", and they both took care of 
their three granddaughters while their daughters worked.  He 
had a good relationship with his daughters.  His hobbies 
included going to the Disabled American Veterans (DAV) Club, 
playing pool, and doing outdoor chores.  

Overall, the physician who conducted the January 2009 VA 
examination concluded that the Veteran had a few friends, had 
occasional conflicts with other people but was generally 
functioning "fairly decently," and seemed to interact well 
with his wife and children.  His PTSD symptoms were moderate.  
They mildly interfered with his employment functioning, 
because he was a logger and worked alone, and mildly to 
moderately interfered with social functioning.  He would 
sometimes spend his day going to doctor's appointments, would 
watch television, would bring his grandchildren to and from 
school and care for them after school, and would usually go 
to the DAV Club every evening to play pool and drink beer. 
There was occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks due to PTSD, however he was generally satisfactorily 
functioning in routing behavior, self-care, and normal 
conversation.

During the June 2009 hearing, the Veteran testified that he 
started his own business as a logger when he began having 
difficulty establishing and maintaining personal 
relationships.  He worked by himself for 28 years so that he 
would not have to interact with other people and his PTSD 
affected his work in that sleep impairment caused him to be 
tired during the day.  He retired due to decreased energy 
resulting from his chronic leukemia.  As for his daily 
routine, the Veteran testified that he would read the paper 
and eat breakfast, go for a ride in the car, return home to 
eat and sit around the house, and go the DAV club later in 
the afternoon to interact with the people there.

The Board has considered the Global Assessment of Function 
(GAF) scores assigned throughout the appeal period.  The GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

The following GAF scores were assigned during the appeal 
period: 60 on the April 2008 and January 2009 VA examination 
reports and 56 on an April 2009 VA MHP note.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

However, the GAF score assigned in a case, like an examiner's 
assessment 
of the severity of a condition, is not dispositive of the 
evaluation issue.  Rather, the GAF score must be considered 
in light of the actual symptoms of the Veteran's disorder, 
which provide the primary basis for the rating assigned.  See 
38 C.F.R. 
§ 4.126(a).  

Given the evidence above, the GAF scores and the assessments 
of the Veteran's overall occupational and social functioning 
indicate that the Veteran has moderate PTSD symptoms which 
cause mild to moderate difficulties in social and 
occupational functioning.  He has been able to maintain 
effective social relationships as shown by his long standing 
marriage, his good relationship with his daughters and 
grandchildren, and his ability to maintain relationships with 
persons at the DAV Club.  Hence, it cannot be found that he 
has most of the symptoms that would warrant a 50 percent 
rating.  38 C.F.R. §§ 4.7, 4.21.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional 
factors in this appeal.  The symptoms of the Veteran's 
disability are chronic sleep impairment, 
nighmares/flashbacks, angry outbursts, memory loss, speech 
impairment, anxiety, depression, impaired thought processes, 
difficulty concentrating, irritability, hypervigilance, and 
occasional suicidal ideation.  These symptoms are 
contemplated by the applicable rating criteria.  Thus, 
referral for consideration of an extraschedular evaluation 
for the service connected disability addressed herein is not 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that a TDIU is an element of all claims 
for increased initial ratings.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  A TDIU is granted where a Veteran's service 
connected disabilities are rated less than total, but they 
prevent him from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2009).  In this case, the Veteran was reportedly gainfully 
employed since his discharge from service and retired due to 
symptoms of chronic leukemia.  The question of entitlement to 
a TDIU is, therefore not raised.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for chronic myeloid leukemia is denied.

Entitlement to an initial rating higher than 30 percent for 
PTSD is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


